Name: Commission Regulation (EU) NoÃ 523/2012 of 20Ã June 2012 amending Regulation (EC) NoÃ 661/2009 of the European Parliament and of the Council as regards the inclusion of certain Regulations of the United Nations Economic Commission for Europe on the type-approval of motor vehicles, their trailers and systems, components and separate technical units intended therefor Text with EEA relevance
 Type: Regulation
 Subject Matter: organisation of transport;  land transport;  United Nations;  technology and technical regulations
 Date Published: nan

 21.6.2012 EN Official Journal of the European Union L 160/8 COMMISSION REGULATION (EU) No 523/2012 of 20 June 2012 amending Regulation (EC) No 661/2009 of the European Parliament and of the Council as regards the inclusion of certain Regulations of the United Nations Economic Commission for Europe on the type-approval of motor vehicles, their trailers and systems, components and separate technical units intended therefor (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 661/2009 of the European Parliament and of the Council of 13 July 2009 concerning type-approval requirements for the general safety of motor vehicles, their trailers and systems, components and separate technical units intended therefor (1), and in particular Article 14(1) thereof, Whereas: (1) By Council Decision 97/836/EC (2), the Union has acceded to the Agreement of the United Nations Economic Commission for Europe concerning the adoption of uniform technical prescriptions for wheeled vehicles, equipment and parts which can be fitted to and/or be used on wheeled vehicles and the conditions for reciprocal recognition of approvals granted on the basis of these prescriptions (Revised 1958 Agreement). (2) By Decision 97/836/EC, the Union has also acceded to UNECE Regulation No 30 on pneumatic tyres for motor vehicles and their trailers, Regulation No 54 on pneumatic tyres for commercial vehicles and their trailers, and Regulation No 64 on temporary-use spare unit, run-flat tyres, run-flat system and tyre pressure monitoring system. (3) By a separate Council Decision (3), the Union has acceded to UNECE Regulation No 117 on tyre rolling sound emissions and adhesion on wet surfaces. (4) In accordance with Directive 2007/46/EC of the European Parliament and of the Council of 5 September 2007 establishing a framework for the approval of motor vehicles and their trailers, and of systems, components and separate technical units intended for such vehicles (Framework Directive) (4), vehicles manufacturers seeking approval for their systems, components, or separate technical units have the choice of meeting the requirements of either the relevant Directives or the corresponding UNECE Regulations. Most of the requirements under Directives on vehicle parts are taken over from the corresponding UNECE Regulations. As technology progresses, UNECE Regulations are constantly amended and the relevant Directives have to be regularly updated to keep them in line with the content of the respective UNECE Regulations. In order to avoid this duplication, the CARS 21 High Level Group recommended the replacement of several Directives by the corresponding UNECE Regulations. (5) The possibility to apply UNECE Regulations for the purpose of EC vehicle type-approval on a compulsory basis and to replace Union legislation by those UNECE Regulations is provided for in Directive 2007/46/EC. According to Regulation (EC) No 661/2009 type-approval in accordance with UNECE Regulations which apply on a compulsory basis is to be considered as EC type-approval in accordance with that Regulation and its implementing measures. (6) Replacing Union legislation by UNECE Regulations helps to avoid duplication not only of technical requirements but also of certification and administrative procedures. In addition, type-approval that is directly based on internationally agreed standards should improve market access in third countries, in particular in those which are contracting parties to the Revised 1958 Agreement, thus enhancing the competitiveness of the Union industry. (7) Therefore, Regulation (EC) No 661/2009 provides for the repeal of several Directives concerning the type-approval of motor vehicles, their trailers and systems, components and separate technical units intended therefor, which, for the purposes of EC type-approval in accordance with that Regulation, should be replaced by corresponding UNECE Regulations in order to ensure that type-approval provisions are maintained and to facilitate scientific and technological developments. (8) For that reason, it is appropriate to include UNECE Regulations Nos 30, 54, 64 and 117 into Annex IV to Regulation (EC) No 661/2009, which lists the UNECE Regulations that apply on a compulsory basis. (9) It is also appropriate to clarify Annex IV to Regulation (EC) No 661/2009, as amended by Commission Regulation (EU) No 407/2011 (5), as regards the application of UNECE Regulation No 13 on braking of vehicles and trailers, Regulation No 13-H on braking of passenger cars, Regulation No 34 on the prevention of fire risks (liquid fuel tanks) and Regulation No 55 on mechanical coupling components of combinations of vehicles. (10) Regulation (EC) No 661/2009 should therefore be amended accordingly. (11) The UNECE Regulations listed in the Annex to this Regulation should apply following the implementation dates set out in Article 13 of Regulation (EC) No 661/2009. (12) The measures provided for in this Regulation are in accordance with the opinion of the Technical Committee  Motor Vehicles, HAS ADOPTED THIS REGULATION: Article 1 Annex IV to Regulation (EC) No 661/2009 is amended in accordance with the Annex to this Regulation. Article 2 1. With effect from 1 November 2012, UNECE Regulation No 30, supplement 16 to the 02 series of amendments (6), and UNECE Regulation No 117, 02 series of amendments (7), including the stage 2 rolling sound requirements set out in paragraph 6.1.1, the requirements for wet grip performance set out in paragraph 6.2, and the stage 1 rolling resistance requirements set out in paragraph 6.3.1 of that UNECE Regulation, shall apply for the purpose of type-approval of new types of tyres of Class C1. 2. With effect from 1 November 2014, UNECE Regulation No 30, supplement 16 to the 02 series of amendments, and UNECE Regulation No 117, 02 series of amendments, including the wet grip performance requirements set out in paragraph 6.2 of that UNECE Regulation, shall apply for the purpose of the sale and entry into service of new tyres of Class C1. 3. With effect from 1 November 2012, UNECE Regulation No 54, supplement 17 to the original version of the Regulation (8), and UNECE Regulation No 117, 02 series of amendments, including the stage 2 rolling sound requirements set out in paragraphs 6.1.2 to 6.1.3 and the stage 1 rolling resistance requirements set out in paragraph 6.3.1 of that UNECE Regulation, shall apply for the purpose of type-approval of new types of tyres of Classes C2 and C3. 4. With effect from 1 November 2014, UNECE Regulation No 54 supplement 17 to the original version of the Regulation, shall apply on a compulsory basis for the purpose of the sale and entry into service of new tyres of Classes C2 and C3. 5. With effect from 1 November 2016, UNECE Regulation No 117, 02 series of amendments, including the stage 2 rolling sound requirements set out in paragraphs 6.1.1 to 6.1.3 of that UNECE Regulation, shall apply for the purpose of the sale and entry into service of new tyres of Classes C1, C2 and C3. 6. With effect from 1 November 2014, UNECE Regulation No 117, 02 series of amendments, including the stage 1 rolling resistance requirements set out in paragraph 6.3.1 of that UNECE Regulation, shall apply for the purpose of the sale and entry into service of new tyres of Classes C1 and C2. 7. With effect from 1 November 2016, UNECE Regulation No 117, 02 series of amendments, including the stage 1 rolling resistance requirements set out in paragraph 6.3.1 of that UNECE Regulation, shall apply for the purpose of the sale and entry into service of new tyres of Class C3. 8. With effect from 1 November 2016, UNECE Regulation No 117, 02 series of amendments, including the stage 2 rolling resistance requirements set out in paragraph 6.3.2 of that UNECE Regulation, shall apply for the purpose of type-approval of new types of tyres of Classes C1, C2 and C3. 9. With effect from 1 November 2018, UNECE Regulation No 117, 02 series of amendments, including the stage 2 rolling resistance requirements set out in paragraph 6.3.2 of that UNECE Regulation, shall apply on a compulsory basis for the purpose of the sale and entry into service of new tyres of Classes C1 and C2. 10. With effect from 1 November 2020, UNECE Regulation No 117, 02 series of amendments, including the stage 2 rolling resistance requirements set out in paragraph 6.3.2 of that UNECE Regulation, shall apply for the purpose of the sale and entry into service of new tyres of Class C3. 11. New tyres of Classes C1, C2 and C3 that were manufactured prior to the dates set out in paragraph 2 concerning general requirements and wet grip performance, paragraph 4 concerning general requirements, paragraph 5 concerning stage 2 rolling sound requirements, paragraphs 6 and 7 concerning stage 1 rolling resistance requirements as well as paragraphs 9 and 10 concerning stage 2 rolling resistance requirements, and which do not comply with these requirements, may be sold and entering into service for an additional period not exceeding 30 months from those dates. Article 3 1. With effect from 1 November 2012, national authorities shall refuse to grant EC type-approval of new types of vehicles of category M1 which are not fitted with a tyre pressure monitoring system (TPMS) complying with the relevant requirements laid down in UNECE Regulation No 64, 02 series of amendments, corrigendum 1 (9). 2. With effect from 1 November 2014, national authorities shall prohibit the registration, sale and entry into service of vehicles of category M1 which are not fitted with a TPMS complying with the relevant requirements laid down in UNECE Regulation No 64, 02 series of amendments, corrigendum 1. Article 4 1. With effect from 1 November 2012, UNECE Regulation No 64, 02 series of amendments, corrigendum 1, shall apply for the purpose of EC type-approval of new types of vehicles of categories M1 and N1 where such vehicles are fitted with equipment covered by that Regulation. 2. With effect from 1 November 2014, UNECE Regulation No 64, 02 series of amendments, corrigendum 1, shall apply on a compulsory basis for the purpose of the registration, sale and entry into service of new vehicles of categories M1 and N1, where such vehicles are fitted with equipment covered by that Regulation. Article 5 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 June 2012. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 200, 31.7.2009, p. 1. (2) OJ L 346, 17.12.1997, p. 78. (3) COM(2003) 635 final  Adoption by unpublished document. (4) OJ L 263, 9.10.2007, p. 1. (5) OJ L 108, 28.4.2011, p. 13. (6) OJ L 201, 30.7.2008, p. 70. (7) OJ L 231, 29.8.2008, p. 19. (8) OJ L 183, 11.7.2008, p. 41. (9) OJ L 310, 26.11.2010, p. 18. ANNEX Annex IV to Regulation (EC) No 661/2009 is amended as follows: (1) the list of UNECE Regulations which apply on a compulsory basis is amended as follows: (a) the entry for Regulation No 13 is replaced by the following: 13 Braking of vehicles and trailers Supplement 5 to the 10 series of amendments Corrigenda 1 and 2 to Revision 6 OJ L 257, 30.9.2010, p. 1 M, N, O (b) Supplement 3 to the 11 series of amendments OJ L 297, 13.11.2010, p. 183 (b) the following Regulation No 30 is inserted between Regulation No 28 and Regulation No 31: 30 Pneumatic tyres for motor vehicles and their trailers (Class C1) Supplement 16 to the 02 series of amendments OJ L 201, 30.7.2008, p. 70 OJ L 307, 23.11.2011, p. 1 M, N, O (c) the entry for Regulation No 34 is replaced by the following: 34 Prevention of fire risks (liquid fuel tanks) Supplement 2 to the 02 series of amendments OJ L 194, 23.7.2008, p. 14 M, N, O (d) (d) the following Regulation No 54 is inserted between Regulation No 48 and Regulation No 55: 54 Pneumatic tyres for commercial vehicles and their trailers (Classes C2 and C3) Supplement 17 to the original version of the Regulation OJ L 183, 11.7.2008, p. 41 OJ L 307, 23.11.2011, p. 2 M, N, O (e) the entry for Regulation No 55 is replaced by the following: 55 Mechanical coupling components of combinations of vehicles Supplement 1 to the 01 series of amendments OJ L 227, 28.8.2010, p. 1 M, N, O (e) (f) the following Regulation No 64 is inserted between Regulation No 61 and Regulation No 66: 64 Temporary-use spare unit, run-flat tyres/system and tyre pressure monitoring system 02 series of amendments, corrigendum 1 OJ L 310, 26.11.2010, p. 18 M1, N1 (g) the following Regulation No 117 is inserted between Regulation No 116 and Regulation No 118: 117 Tyres with regard to rolling sound emissions, adhesion on wet surfaces and rolling resistance (Classes C1, C2 and C3) 02 series of amendments OJ L 307, 23.11.2011, p. 3 M, N, O (2) the notes to the table are amended as follows: (a) notes (b) and (c) are replaced by the following: (b) The fitting of an electronic stability control system is required in accordance with Article 12 of this Regulation. Therefore, the application of Annex 21 to UNECE Regulation No 13 is mandatory for the purposes of EC type-approval of new types of vehicles as well as for registration, sale and entry into service of new vehicles. However, the implementation dates concerning electronic stability control systems mentioned in this Regulation shall apply instead of the dates mentioned in that UNECE Regulation. (c) The fitting of an electronic stability control system is required in accordance with Article 12 of this Regulation. Therefore, the application of Part A of Annex 9 to UNECE Regulation No 13-H is mandatory for the purposes of EC type-approval of new types of vehicles as well as for registration, sale and entry into service of new vehicles. However, the implementation dates concerning electronic stability control systems mentioned in this Regulation shall apply instead of the dates mentioned in that UNECE Regulation.; (b) the following notes (d) and (e) are added: (d) Compliance with Part II of UNECE Regulation No 34 is not compulsory. (e) Whenever it is declared by the vehicle manufacturer that a vehicle is suitable for towing loads (point 2.11.5 of Annex I to Directive 2007/46/EC), no mechanical coupling device fitted to it shall obscure any lighting component (e.g. rear fog lamp) or the space for mounting and the fixing of the rear registration plate, unless the mechanical coupling device can be removed or repositioned without the use of any tools, including release keys..